PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 11,114,677
Issue Date: September 07, 2021
Application No. 14/413,876
Filed: January 09, 2015
Attorney Docket No. 035741-0435531
:
:
:          DECISION ON PETITION
:
:





This is a decision on the request for refund filed June 29, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund ($420.00), in regards to the petition decision mailed June 22, 2021 stating that the petition filed March 29, 2021 is unnecessary and is subject to a refund.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The petition filed March 29, 2021 was dismissed as moot, therefore the petition fee of $420.00 has been refunded to applicant’s deposit account on October 28, 2021.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-4231.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions